Title: From Alexander Hamilton to James McHenry, 31 October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
N. Y. Oct. 31. 1799

I have the honor to send you the arrangement which has been proposed by General Wilkinson and approved by me; subject to a negative from your Department, previous to his Departure. This mode has been adopted to accelerate his return.
In a few instances, transfers of Officers from one Regiment to another are made in order to avoid as much as possible the separation of Officers from men. But care has been taken, as to preserving to the Officers respectively equal chances of promotion in the new as in the old relative Situation.
With great respect &
The Secy. of War

